DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending, and are being examined on the merits.

Information Disclosure Statement
The Information Disclosure Statement submitted July 30, 2021 has been considered.

Specification
The disclosure is objected to because of the following informalities: para. 1 should be updated to reflect that US Serial No. 16/522,291 has issued into a patent.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informality: the claim ends with a comma instead of a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites, in part, “wherein the … target genes comprise RNA”. Claim 1, from which claim 7 depends, recites quantifying expression levels of target genes in a skin sample. While viral genomes can exist as RNA, there does not appear to be any organism that would have skin and would also have an RNA genome. Therefore, the meaning of “genes compris[ing] RNA” in claim 7 is unclear. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benson1 (US Patent App. Pub. No. 2005/0221334) in view of Christy (US Patent App. Pub. No. 2003/0098580)

	Regarding independent claim 14, Benson teaches kit (i.e., a system) for non-invasive collection and analysis of a skin sample (paras. 1, 138), the system comprising: an adhesive skin sample collection kit comprising at least one adhesive tape (para. 138), wherein the at least one adhesive tape comprises a small circular disc (i.e., a collection area) comprising an adhesive matrix on a first surface of the collection area (para. 162), and wherein the adhesive matrix is configured to adhere to an effective amount of a skin sample for quantifying expression levels of one or more target genes in the skin sample (paras. 163-164).

	Benson does not teach the limitation requiring that the collection area comprises a demarcation indicative of a region to be processed. However, Christy teaches flexible transparent sheets onto which the outline of a skin lesion is traced in permanent pen (para. 10). Christy also teaches that the user or a doctor can then examine the tracing (paras. 10, 16). Thus, the instant “collection area compris[ing] a demarcation” reads on the Christy pen outline of a skin lesion, while the instant “region to be processed” limitation reads on the Christy user or doctor examination of the tracing.

	Prior to the date of invention, it would have been prima facie obvious to modify the Benson kit with the Christy demarcation. Benson teaches the need for improved diagnostic systems for detecting skin diseases prior to clinical manifestations of the disease. Christy teaches that the kit can be used to monitor skin lesions and as an informational tool to inform clinical decisions, e.g., to detect early stage skin cancer. The ordinary artisan would have been motivated to incorporate the Christy demarcation into the Benson kit as doing so would allow the sample collection aspect of the Benson kit to be performed in at-home format by a patient, which would increase the likelihood of detecting a skin disease, such as pre-cancer or cancer, prior to a clinical manifestation of that cancer. The ordinary artisan would have an expectation of success as Benson does not limit if or how the collection area of the adhesive tape is identified.

	Regarding dependent claims 15-19, Christy additionally teaches that the demarcation is representative of a skin lesion outline (para. 10, claim 18), as recited in claim 15; that the demarcation comprises marker on a second surface of the collection area (para. 10: the tracing is made on the surface of the sheet that is not in contact with the lesion), as recited in claim 16; that the kit indicates the identity of the patient (Fig. 1: name), as recited in claim 17; that the demarcation is made by a user (paras. 10-15), as recited in claim 18; and that the user is a patient (paras. 10-16), as recited in claim 19.

	Prior to the date of invention, it would have been prima facie obvious to modify the Benson plus Christy kit, discussed above, to further incorporate the additional features of Christy. As noted, Benson teaches the need for improved diagnostic systems for detecting skin diseases prior to clinical manifestations of the disease, and Christy teaches a kit that can be used for such purposes in an at-home format. The ordinary artisan would have been motivated to incorporate the additional Christy features into the Benson plus Christy kit as doing so would increase the usability of the Benson plus Christy kit by a patient, which would increase the likelihood of detecting a skin disease, such as pre-cancer or cancer, prior to a clinical manifestation of that cancer. The ordinary artisan would have an expectation of success as modifying test kits for at-home use is well-known in the art.

	Regarding dependent claim 20, Benson additionally teaches that the effective amount of the skin sample comprises at least 200 pg of RNA. Specifically, in Table 6, Benson shows the average mass of total RNA (in ng) recovered by the tape stripping method in several subjections. The table shows a range of recoveries from approximately 0.37 ng/370 pg to over 48 ng. Thus, Benson teaches an overlapping range of RNA amounts.

	Regarding independent claim 1, Benson plus Christy teach the non-invasive skin collection system/kit (see citations to claim 14, above). Benson additionally teaches a method for non-invasive collection and analysis of a skin sample (para. 1), comprising receiving and using the system/kit with a skin sample adhered to the adhesive matrix (paras. 138, 162-163), and quantifying expression levels of one or more target genes in the skin sample (paras. 163-164).

	Regarding dependent claims 2-3, Christy additionally teaches that the demarcation is representative of a skin lesion outline (para. 10, claim 18), as recited in claim 2; and that the demarcation comprises marker on a second surface of the collection area (para. 10: the tracing is made on the surface of the sheet that is not in contact with the lesion), as recited in claim 3.
	
	Regarding dependent claims 5-6, Benson additionally teaches that the collection area comprises a transparent material (Table 5: clear polyester film), as recited in claim 5; and that the kit comprises a plurality of adhesive tapes (para. 134), as recited in claim 6.

	Regarding dependent claims 7-8 and 10, Benson additionally teaches that the target genes comprise DNA or RNA [expressed from the DNA target gene] (para. 6), as recited in claim 7; deriving information related to a disease based on the quantified expression levels of the target genes (paras. 204-209), as recited in claim 8; and that the information comprises an identification of a disease state (paras. 209, 221-222), and a likelihood of treatment success for a disease state (para. 312), as recited in claim 10. In addition, regarding claim 10, Christy teaches the identification of progression of a disease state (paras. 10-11), or an identification of a disease stage (para. 10).

	Regarding dependent claim 9, Christy additionally teaches that the disease comprises cancer (paras. 21-22).

Prior to the date of invention, it would have been prima facie obvious to modify the Benson plus Christy kit, discussed above, to use the kit in a method of detecting skin lesions that further incorporate the additional features of Christy. As noted, Benson teaches the need for improved diagnostic systems for detecting skin diseases prior to clinical manifestations of the disease, and Christy teaches a kit that can be used for such purposes in an at-home format. The ordinary artisan would have been motivated to incorporate the additional Christy features into the Benson plus Christy kit as doing so would increase the usability of a method using the Benson plus Christy kit by a patient, which would increase the likelihood of detecting a skin disease, such as pre-cancer or cancer, prior to a clinical manifestation of that cancer. The ordinary artisan would have an expectation of success as modifying test kits for at-home use is well-known in the art.

Prior Art
Claims 4 and 11-13 are free of the art.
Claims 4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-20 are being examined. Claims 1-3, 5-10 and 14-20 are rejected. Claims 4, 9 and 11-13 are objected to. Claims 4 and 11-13 contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Benson was cited in the Information Disclosure Statement submitted July 30, 2021.